Order entered March 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00179-CR

                           MARK ANTHONY SPEERS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-27999-M

                                           ORDER
       The Court REINSTATES the appeal.

       On February 13, 2015, we denied appellant’s third motion to extend time to file his brief

and ordered the trial court to make findings. On March 9, 2015, we received appellant’s brief,

together with a motion to allow the filing of a brief in excess of the word and page limits of

Texas Rule of Appellate Procedure 9.4(i)(2)(A). Therefore, in the interest of expediting the

appeal, we VACATE the February 13, 2015 order to the extent it requires findings.

       We GRANT appellant’s March 9, 2015 motion to allow the brief in excess of the word

and page limits and ORDER appellant’s brief filed as of the date of this order.

                                                      /s/   ADA BROWN
                                                            JUSTICE